285 Pa. Super. 167 (1981)
427 A.2d 165
Almeda B. SLASEMAN, Administratrix of the Estate of James Slaseman, Deceased, Appellant,
v.
Kathryn M. MYERS.
Superior Court of Pennsylvania.
Argued December 3, 1979.
Filed January 16, 1981.
Reargument Denied April 11, 1981.
*168 William B. Anstine, Jr., York, for appellant.
Michael Brillhart, York, for appellee.
Before PRICE, WATKINS and HOFFMAN, JJ.
PER CURIAM:
Following a non-jury trial in this wrongful death and survival action, the lower court rendered a decision awarding appellant-plaintiff damages of $139,408.28. Appellant filed exceptions from that decision in which she contended, inter alia, that the damages awarded were inadequate. The present appeal is from the order of the lower court en banc denying appellant's exceptions. Here, as below, appellant challenges the adequacy of the damages awarded by the trial court. We are unable to reach the merits of this appeal, however, because judgment has not been entered in the case. Entry of judgment is a prerequisite to our exercise of jurisdiction. See 2 Goodrich-Amram 2d § 1038(b):1, at 501 (1976); cf. Lynch v. Metropolitan Life Insurance Co., 422 Pa. 488, 222 A.2d 925 (1966) (order dismissing post-verdict motions following jury trial is not *169 appealable). Consequently, this appeal is premature and must be quashed.
Appeal quashed.